Citation Nr: 9929941	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  97-26 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from August 
1977 to August 1981.

In January 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California, denied the 
veteran's claim for service connection for a chronic acquired 
psychiatric disorder.  The RO also denied his claim for 
service connection for polysubstance (drug and alcohol) 
dependence.  He appealed to the Board of Veterans' Appeals 
(Board) for service connection for a psychiatric disorder.  
He did not appeal the denial of his polysubstance abuse 
claim.  In March 1998, he testified at a hearing at the RO 
before a local hearing officer.  He later 
testified at another hearing at the RO in July 1999, before 
the undersigned Member of the Board, who was on a travel 
assignment.


FINDINGS OF FACT

1.  Competent evidence has been submitted suggesting that the 
veteran has a psychiatric disorder that became appreciably 
worse while he was in service.

2.  The veteran's claim for service connection for a 
psychiatric disorder is plausible.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim for service 
connection for a chronic acquired psychiatric disorder.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1153, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who files a claim for benefits under a law 
administered by VA has the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is "well grounded."  38 
U.S.C.A. § 5107(a).  The United States Court of Appeals for 
Veterans Claims (Court)-formerly known as the United States 
Court of Veterans Appeals prior to March 1, 1999-has defined 
a well-grounded claim as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
also has held that, where the determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Only when this initial burden has been met does VA have a 
"duty to assist" the veteran in developing the evidence 
pertinent to his claim.  See Morton v. West, 12 Vet. App. 477 
(July 14, 1999), req. for en banc consideration by a judge 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam); Slater v. Brown, 9 Vet. App. 240, 243 (1996).

Service connection may be granted for disability resulting 
from a personal injury suffered or a disease contracted in 
the line of duty, or for aggravation of an injury or a 
disease that existed prior to service.  38 U.S.C.A. §§ 1131, 
1153; 38 C.F.R. §§ 3.303(a), 3.306.  Certain conditions, 
including psychoses, will be presumed to have been incurred 
in service if manifested to a compensable degree within a 
prescribed period of time after service-which is 1 year for 
psychoses; the presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  The regulations further 
provide that service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).


In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The nexus requirement may be 
satisfied by evidence suggesting that a presumptive condition 
became manifest to a compensable degree within the prescribed 
period of time after service.  See Traut v. Brown, 6 
Vet. App. 495 (1994); Goodsell v. Brown, 5 Vet. App. 36 
(1993).  Even if the chronicity provision is not applicable, 
a claim still may be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, or 
within the presumptive period after service, provided that 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Moreover, when determining whether a claim is well-
grounded, VA must presume that the evidence submitted by the 
veteran or others acting on his behalf is credible-unless 
the allegations made are inherently incredible or beyond the 
competence of the person making them.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

During his hearings, the veteran alleged that he had a very 
turbulent childhood and grew up in a "dysfunctional 
family."  He said that his mother was a schizophrenic 
(and continues to take medication for treatment of the 
condition), and that his father abandoned the family at an 
early age.  Consequently, the veteran said that his 
grandparents raised him, and that they were very strict 
adherents to their religion, causing him to rebel against 
them, their religion, and all forms of authority in general.  
In other testimony during his hearings, and in a written 
statement that he submitted in September 1997, the veteran 
clarified that his claim for service connection is based on 
"aggravation" (during service) of a preexisting psychiatric 
condition, which he says, unfortunately, was never diagnosed 
prior to service.

Records show that the veteran acknowledged on a medical 
history questionnaire that he completed in August 1977 during 
his service enlistment examination that he had experienced 
"nervous trouble."  However, there was no evidence of any 
sort of psychiatric disorder during the objective clinical 
portion of that evaluation, and the examining physician 
indicated that the veteran was in "good health" and had 
"no disqualifying defects."  But shortly after beginning 
active duty, the veteran started to demonstrate a litany of 
behavioral problems and disrespect for authority.  In 
September 1978, he received counseling for an "emotional 
problem," and on numerous subsequent occasions for the 
remainder of his period of active duty he received demotions, 
disciplinary actions, and reprimands, for a host of 
offenses-including possession and use of illegal drugs 
(marijuana), abuse of alcohol (ETOH), failure to obey direct 
orders from his superiors (commanding and petty officers), 
entering an unauthorized area of a post office, unauthorized 
absences, wrongful disposal of a life jacket by throwing it 
over the side of his ship, theft of a peacoat, dereliction in 
the performance of his duties and responsibilities, etc.  As 
a result of his repeated violations of the Uniform Code of 
Military Justice (UCMJ), Navy personnel seriously 
contemplated administratively discharging him from 
the military, under "other than honorable conditions."  
However, that never occurred, and he was retained in the 
military under the stipulation that his conduct improve.  
Nonetheless, he continued to receiving counseling for drug 
and alcohol abuse as late as April 1981, and he was 
discharged from the military, under "honorable" conditions, 
in August 1981.

More recent evidence, particularly a September 1997 statement 
from a private psychiatrist at the Tehama County Mental 
Health Clinic, indicates that the veteran's home life growing 
up was "not good," especially considering that his mother 
was psychotic (suffering from schizophrenia), but also that 
he "did not do well" during his 4 years in the Navy, 
despite receiving an honorable discharge, because of his 
recurring "anxiety attacks," which he had experienced 
"since he can remember."  That psychiatrist diagnosed a 
bipolar disorder, a cyclothymic disorder, and polysubstance 
abuse (reportedly in remission).  Other recent medical 
evidence, including pertaining to evaluations and treatment 
the veteran received from different psychiatrists and 
psychologists at the Tehama County Mental Health Clinic, at 
the Butte County Alcohol, Drug, and Mental Health Clinic, and 
at other mental health care facilities as well, contains 
several additional diagnoses of major depression with 
psychotic features, generalized anxiety disorder, and 
paranoid schizophrenia.  This evidence also reiterates that 
his mental illness is "chronic" and a "long-term" problem, 
and that his past abuse of drugs and alcohol, while 
undoubtedly a significant factor in his overall mental 
status, is not the only cause for the difficulties that he 
has experienced-both while in service and prior to entering 
the military.  See e.g., September 1995 and December 1996 
statements from a private psychologist, and records 
concerning treatment the veteran received on various 
occasions during 1993, 1995, and 1998 at the Tehama facility.

This evidence, when considered collectively, suggests that 
the veteran may had some sort of psychiatric disorder prior 
to beginning his period of active duty in the military, but 
also that his psychiatric disorder may have been exacerbated 
by his military service beyond its natural progression.  This 
evidence also suggests that he has continued to experience 
psychiatric impairment during the years since his discharge 
from service-as confirmed by an October 1995 decision of an 
Administrative Law Judge (ALJ) of the Social Security 
Administration (SSA) who awarded the veteran disability 
benefits and/or supplemental security income (SSI) due to the 
severity of his variously diagnosed mental illness.  Thus, 
his claim for service connection for a chronic acquired 
psychiatric disorder-on a direct incurrence basis or based 
on aggravation of a preexisting condition while on active 
duty-is at least plausible and, therefore, well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  See Doran v. 
Brown, 6 Vet. App. 283, 286 (1994); 38 C.F.R. § 3.304(b)(2).  
To this extent, his claim is granted.


ORDER

The claim for service connection for an acquired psychiatric 
disorder is well grounded; the appeal is granted to this 
extent subject to further development discussed below.



REMAND

Since the veteran has submitted a well-grounded claim, VA's 
"duty to assist" requires that he be afforded a VA 
psychiatric examination to obtain a medical opinion 
concerning the etiology of his current mental impairment-
including the question of whether he, in fact, had a 
psychiatric disorder prior to service that was aggravated 
while on active duty beyond its natural progression.  
See Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the claim hereby is REMANDED to the RO for the 
following development:

1.  In the event there are any records of 
psychiatric treatment or evaluation, VA 
or private, that have not been previously 
submitted into the record, such should be 
obtained and made part of the file.  The 
veteran should be contacted in this 
regard.

2.  The RO should schedule the veteran 
for a VA psychiatric evaluation by a 
board of at least two psychiatrists to 
determine the nature and etiology of all 
current psychiatric conditions (e.g., 
major depression with psychotic features, 
generalized anxiety disorder, 
bipolar disorder, cyclothymic disorder, 
paranoid schizophrenia, drug and alcohol 
abuse, etc.).  The Board emphasizes that 
the purpose of this evaluation is to 
reconcile the medical evidence of record 
to aid in the adjudication of the claim 
for service connection.  Hence, the 
examiners should make every effort to 
reach a consensus on the questions posed 
below and, if at all possible, to render 
all findings and opinions in a single 
collaborative report.  The entire claims 
folder, containing all evidence pertinent 
to the appeal, including a complete copy 
of this REMAND, must be provided to, and 
be reviewed by, each examiner in 
connection with the evaluation.

After examination of the veteran (to 
include all appropriate tests and 
studies) and a comprehensive review of 
his claims file, the examiners should 
offer a written opinion addressing the 
following:  a) the nature and extent of 
all current psychiatric conditions 
(including those mentioned above); 
b) whether the psychiatric disorder 
clearly existed prior to when the veteran 
entered the military; if so, 
c) whether the preexisting psychiatric 
disorder was increased in severity during 
service; (d) and, if so, whether such 
increase was beyond its natural 
progression.  If aggravation of any 
psychiatric disorder is found, the 
examiners should indicate the degree 
of disability that is attributable to 
such aggravation.  The examiners must 
provide the complete rationale underlying 
any conclusions drawn or opinions 
expressed, citing, where necessary, to 
specific evidence in the record, in 
typewritten report(s).  To make such 
determinations, their attention is 
directed to the evidence of record, 
compiled before, during and after 
service.

3.  The RO should review the examination 
report(s) for compliance with the 
directives of this REMAND.  If deficient 
in any manner, it should be returned, 
along with the claims file, for immediate 
corrective action.

4.  Upon completion of the above 
development, and after undertaking and 
completing any additional development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for service connection for an acquired 
psychiatric disorder-to include a 
discussion of whether a psychiatric 
disorder, clearly and unmistakably pre-
existed service, so as to rebut the 
presumption of soundness, and if so 
whether such was aggravated while on 
active duty beyond its natural 
progression.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

5.  If the benefits sought by the veteran 
are not granted to his satisfaction, he 
and his representative must be furnished 
a supplemental statement of the case 
(SSOC) and given an opportunity to submit 
written or other argument in response 
thereto, before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford further consideration 
of the veteran's claims; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  He does not need to take any action until otherwise 
notified, but he and/or his representative may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, No. 98-2267 
(U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	N. R. ROBIN
	Member, Board of Veterans' Appeals







